DETAILED ACTION
Applicant’s response, filed 29 March 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.

Status of Claims
Claims 10 and 14 are cancelled.
Claims 1-9, 11-13, and 15 are pending.
Claims 1-9, 11-13, and 15 are rejected.
Claims 1, 11, and 13 are objected to.

Claim Objections
Claims 1, 11, and 13 
Claim 1 recites “…at least one hardware processor configured to:….; and a user interface coupled with the hardware processor…”. To use consistent language, claim 1 should be amended to recite “…and a user interface coupled with the at least one hardware processor…”.
Claim 11 recites “…wherein said identifying further comprises determining a total number…”. To clarify that claim 11 intends to further limit the step of identifying said subpopulations, and not the newly added limitation of identifying one of said constituents, the claim should be amended to recite “…wherein said identifying said subpopulations further comprises…”.
Claim 13 recites “…wherein said identifying comprises performing a clustering procedure…”. To clarify that claim 13 intends to further limit the step of identifying said subpopulations, and not the newly added limitation of identifying one of said constituents, the claim should be amended to recite “…wherein said identifying said subpopulations comprises…”.

Appropriate correction is required.

Claim Interpretation
Claims 1 and 3 recite “constituents of at least one biological organisms”. Applicant’s specification at [0016] discloses the term “constituents of at least on biological organisms” should be understood to include cells, cell lines, bacterial cultures, other microorganisms or patients”. Therefore, the limitation is interpreted to mean members of at least one biological organism.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-9, 11-13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portion herein is necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “A system…, said system being implemented by at least one hardware processor configured to:…; and a user interface coupled to the hardware processor…”. The metes and bounds of what components are included in the system are unclear because it’s unclear what is meant by the phrase “said system being implemented by at least one hardware processor…; and a user interface coupled with the hardware processor…”. For example, it’s unclear if the system is intended to comprise a processor and a user interface coupled with the hardware processor, or if the system does not comprise a processor and user interface and is instead only implemented, or put into effect, by a processor and user interface. Applicant’s specification at para. [0078] defines several transitional phrases understood to be open-ended (i.e. synonymous with comprising), which does not include the transitional phrase of “implemented by”. As such the metes and bounds of the claim are unclear. For purpose of examination, the system will be interpreted to comprise a processor and a user interface coupled with the hardware processor.
Claims 1 and 15, and claims dependent therefrom, are indefinite for recitation of “…display the population tree, the population tree comprising a diagram of the identified subpopulations…”. In claim 1 and “display the population tree on a user interface, the population tree comprising a diagram of the identified subpopulations” in claim 15. Claims 1 and 15 previously recite “identify said subpopulations of said at least one biological organism by applying a similarity metric to said spectral properties…; construct a population tree composed of parent-child pairs of said constituents by:… iteratively applying the one or more distance measures to each of the vector 
Claims 1, 3, and 15, and claims dependent therefrom, are indefinite for recitation of “identify/identifying said subpopulations of said constituents of the at least one biological organism by applying a similarity metric to the spectral properties, the similarity metric comprising one or more distance measures...constructing a population tree composed of parent-child pairs of said constituents by:... iteratively applying the one or more distance measures to each of the vector signals….”. Given claim 3 recites that the subpopulations are identified by applying a similarity metric to the spectral properties (which are determined from performing frequency domain analysis on the vector signals), but then recites the identifying the subpopulations is performed by applying the one or more distance measures to each of the vector signals, it’s unclear if the subpopulations are intended to be identified based on applying the one or more distance measures being applied to the spectral properties, to the vector signals, or a combination of both the spectral properties and the vector signals. If Applicant intends for the subpopulations to be identified by a combination of both the spectral properties and the vector signals, it’s further unclear if the combination is intended to be used to determine a distance from the root of the population tree, or if the one or more distances measured are applied to the spectral properties and the vector signals in different steps. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to determine the subpopulations by applying the one or more distance measures to the spectral properties, including to determine the distance from the root of the population tree for each vector signals.
Claim 15 is indefinite for recitation of “generate a matrix….that represent biological data from a cohort of the constituents of said at least one biological organism”. There is insufficient antecedent basis for this limitation in the claim because claim 15 does not previously recite constituents of at least one biological organism prior to recitation of “the constituents of said at least one biological organism”.


Response to Arguments
Applicant's arguments filed 29 March 2021 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that claim 1 has been amended to positively recite “a user interface” in addition to the previously recited “hardware processor”, and thus the rejection of the claims under 35 U.S.C. 112(b) should be withdrawn (Applicant’s remarks at pg. 7, para. 2-3).
This argument is not persuasive. Claims 1-2 are rejected under 35 U.S.C. 112(b) because independent claim 1 recites the transitional phrase “…said system being implemented by:…”. While Applicant’s specification at para. [0078] defines several transitional phrases understood to be open-ended (i.e. synonymous with comprising), it does not include the transitional phrase of “implemented by”. Therefore, the metes and bounds of what components are included in the system are unclear because it’s unclear what is meant by the phrase “said system being implemented by at least one hardware processor…; and a user interface”. If Applicant intends for the system to comprise at least one processor and a user interface, the claim should be amended to recite “…said system comprising: at least one hardware processor configured to:….; and a user interface coupled with the at least one hardware processor…”, such that the components included within the claimed system are clearly defined. 

Claim Rejections - 35 USC § 101
The rejection of claims 10 and 14 under 35 U.S.C. in the Office action mailed 28 Jan. 2021 has been withdrawn in view of the cancellation of these claims received 29 March 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 3, and 15 being representative) is directed to a system, method, and product for detecting subpopulations of constituents of at least on biological organism. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 3, and 15 recite the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
generate/generating a matrix comprising a set of discrete-time real valued vector signals that represent biological data compiled from a cohort of the constituents of said at least one biological organisms, wherein each column of the matrix comprises one of the discrete-time real valued signals and each row of the matrix comprises a region of a genome;
perform/performing frequency domain analysis on said vector signals of said biological data to compile spectral properties of said vector signals
 to associate/associating said spectral properties with said constituents of said cohort; and
identify/identifying said subpopulations of said at least one biological organism by applying a similarity metric to said spectral properties, the similarity metric comprising one or more distance measures;
construct/constructing a population tree composed of parent-child pairs of said constituents by :
identifying one of said constituents that is closest to a root of the population tree; 
iteratively applying the one or more distance measures to each of the vector signals to determine a distance from the root of the population tree for each of the vector signals; and
iteratively selecting, based on the determined distance from the root of the population tree, the parent-child pairs of said constituents; and
form/forming a population dissimilarity index denoting dissimilarities between a parent and a child of each of said pairs based on said similarity metric.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, generating a matrix of a set of discrete-time real valued vector signals, formulating biological data from a cohort of constituents of a biological organism as discrete-time real valued vector signals within a data structure (e.g. a vector or matrix), performing frequency domain analysis on the vector signals to determine spectral properties, associating the spectral properties with constituents of the cohort, applying a similarity metric to the spectral properties to identify subpopulations of the biological organisms, constructing a population tree of parent-child pairs, and forming a population dissimilarity index fall under the mental process grouping of abstract ideas. Specifically, generating a matrix of discrete-time real valued vector signals involves drawing a matrix with each column including a discrete-time real valued signal of the set and each row representing a region of a genome, which can be practically performed in mind aided with pen and paper. Furthermore, performing a frequency domain analysis on the vector signals, associating spectral properties with constituents of the cohort, and identifying subpopulations based on a similarity metric of the spectral properties amount to mere analysis of data which can be practically performed in the mind or with pen and paper. Similarly, constructing a population tree of parent-child pairs by determining a constituent that is closes to a root of the tree, iteratively applying the distance measures to each vector signals to determine a distance from the root to each vector signal, and selecting the parent-child pairs of the constituents based on the determined distance involves analyzing distance measures to calculate a distance between each root and vector signal, and determining that nodes in the tree are parent-child pairs based on the calculated distance, which amounts to a mere analysis of data that can be practically performed in the mind. Last, forming a population dissimilarity index based on the distance metric comprising one or more distance measures involves analyzing the distance measures to determine an amount of dissimilarity between a parent and a child, which can be practically performed in the mind. That is, other than reciting the claims are carried out by one or more processors, nothing in the claims precludes the steps from being practically performed in the mind.
Furthermore, the step of performing frequency domain analysis to compile spectral properties of said vector cohort full under the mathematical concept grouping of abstract ideas. Performing frequency domain analysis to compile spectral properties requires performing mathematical calculations to determine the spectral properties, and is therefore a textual equivalent to performing a mathematical calculation.
Dependent claims 2, 4-9, and 11-13 further recite and abstract idea. Dependent claims 2 and 4 further recite the analysis of the biological data to include genomic data or proteomic data. Dependent claim 5 further recites the mental process of analysis of the spectral properties to include power spectral density or total spectral energy. Dependent claim 6 further recites the mental process of analysis of the biological data to include genomic data and formulating regions of a genome of said genomic data as time values. Dependent claim 7 further recites the mental process of formulating a portion of said genomic data as a linear combination of distinct genomic events. Dependent claim 8 further recites the mental process of analysis of the genomic event to include at least one of copy number alteration events, mutations, gene expression data events or methylation data events. Dependent claim 9 further recites the mental process and mathematical concept of determining at least one of power spectral density or total spectral energy for each genomic event. Dependent claim 11 further recites the mental process of determining a total number of the subpopulations by detecting a total number of distinct peaks of said population dissimilarity index. Dependent claim 12 further recites the mental process and mathematical concept of performing a principal component analysis on said genomic data to obtain principal components denoting linear combinations of genome regions and analysis of said vector signals to be composed of principal components. Dependent claim 13 further recites the mental process and mathematical concept of performing a clustering procedure on a combination of said vector signals and said spectral properties by employing said total number distinct peaks as a height cutoff. Therefore, claims 1-9, 11-13, and 15 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2, 4-9, and 11-13 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
at least one hardware processor;
generate, within at least one data structure of a storage medium… (i.e. storing data); and
a user interface coupled with the hardware processor, the user interface configured to display the population tree, the population tree comprising a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities (displaying data).
The additional element of claim 3 includes:
at least one hardware processor; 
generate, within at least one data structure of a storage medium… (i.e. storing data); and
displaying a representation of said population tree and said identified subpopulations, wherein the representation comprises a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities
The additional element of claim 15 includes:
a non-transitory computer readable medium.
Generic computers, processors, user interfaces, storage mediums (i.e. memory), storing data, and displaying data are generic computer components or processes which do not integrate the recited judicial exception into a practical application. Furthermore, the computer and processors and storage medium are merely recited as a tool to perform an abstract idea, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.04(d) I. Furthermore, displaying a representation of identified subpopulations amounts to necessary data outputting (i.e. insignificant extra-solution activity) and does not impose a meaningful limitation to the process of identifying the subpopulations, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus the claims are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Claims 2, 4-9, and 11-13 do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
at least one hardware processor;
generate, within at least one data structure of a storage medium… (i.e. storing data); and
a user interface coupled with the hardware processor, the user interface configured to display the population tree, the population tree comprising a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities (displaying data).
The additional element of claim 3 includes:
at least one hardware processor; 
generate, within at least one data structure of a storage medium… (i.e. storing data); and
displaying a representation of said population tree and said identified subpopulations, wherein the representation comprises a diagram of the identified subpopulations and descriptive characteristics of inter-subpopulation similarities and dissimilarities
The additional element of claim 15 includes:
a non-transitory computer readable medium.
Generic computers, processors, user interfaces, storage mediums (i.e. memory), storing data, and displaying data are conventional computer components or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, does not amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 29 March 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the actions of the hardware processor and user interface recited in amended claim 1 (and claims 3 and 15) extend beyond abstract mental processes, mathematical concepts, and certain methods of organizing human activity, and consequently integrate the abstract ideas allegedly recited in the claims into a practical application thereof (Applicant’s remarks at pg. 8, para. 1 to pg. 9, para. 4). Applicant further remarks that the claimed features of “at least one hardware processor configured to… construct a population tree composed of parent-child pairs of said constituents by: identifying one of said constituents that is closes to a root of the population tree; iteratively applying….; and iteratively selecting…” and “a user interface coupled with the hardware processor, the user interface configured to display the population tree…” do not embody an abstract idea, and that these features cannot be practically performed in the human mind, and they embody more than mere observation, evaluation, judgement or opinion (Applicant’s remarks at pg. 10, para. 1).
This argument is not persuasive. The claim limitations of constructing a population tree composed of parent-child pairs by performing the steps of identifying a constituent that is closest to the root of a tree, iteratively applying the one or more distance measures to each vector of signals to determine a distance from the root of the population tree, and iteratively selecting the parent-child pairs based on the determined distance involves analyzing distance measures to determine a distance between each root and vector signal (e.g. taking a sum of the distance measures to determine the distance between the root and vector signal), and determining that nodes in the tree are parent-child pairs based on the calculated distance (e.g. determining nodes that are less than x distance apart are parent-child pairs), each which can be practically performed in the mind. Regarding the argument that the claim limitations embody more than mere observation, evaluation, judgement or opinion, MPEP 2106.04(a)(2) III. A. states that claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions; therefore, while observations, evaluations, judgements, and opinions are provided as examples of mental processes, they are not an exclusive list of mental processes. Furthermore, Applicant has not provided any reasoning as to why these recited claim limitations cannot be practically performed in the mind. 

Applicant remarks that the current claims do not monopolize every potential solution to the problem of being able to efficiently and accurately analyze highly complex, voluminous genetic profiles and identify various subpopulations, and instead impose meaningful limits that confine the claims to a specific solution that in addition to constructing and displaying a population tree, further involves several actions that together provide a computer-implemented mechanisms for detecting subpopulations of constituents of at least one biological organism, and thus the claimed technology is not directed to an abstract idea (Applicant’s remarks at pg. 10, para. 2 to pg. 11, para. 2).
This argument is not persuasive. After determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP 2106.04(d). When determining whether a claim integrates a judicial exception into a practical application (i.e. imposes a meaningful limit on the judicial exception), it is determined whether 1) there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. See MPEP 2106.04(d) II. Accordingly, limiting the claims to a particular solution of analyzing genetic profiles and identifying various subpopulations (i.e. a particular mental process), the existence of other solutions for analyzing genetic profiles and identifying various subpopulations does not integrate the recited judicial exception into a practical application. Instead, the additional elements of the claims include generic computers, processors, user interfaces, storage mediums (i.e. memory), storing data, and displaying data, which are conventional computer components or processes, which the courts have found to not integrate a recited judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the claims do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claims are directed to an abstract idea.

Claim Rejections - 35 USC § 103
The rejection of claims 1-10 and 14-15 under 35 U.S.C. 103 as being unpatentable over Yin et al. (A measure of DNA sequence similarity by Fourier Transform with applications on hierarchical clustering, 2014, Journal of Theoretical Biology, 359, pg. 18-28) in view of Popic et al. (Fast and scalable inference of multi-sample cancer lineages, 2015, Genome Biology, 16(91), pg. 1-17; Pub. Date: 6 May 2015) in the Office action mailed 28 Jan. 2021 has been withdrawn in view of claim amendments and/or cancellations received 29 March 2021.
The rejection of claims 11-12 under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al., as applied to claim 3 above, and further in view of in view of Bloch et al. (US 2003/0097227 A1; cited in IDS), and Sledge et al. (Finding the number of clusters in ordered dissimilarities, 2009, Soft Comput, 13, pg. 1125-1142) in the Office action mailed 28 Jan. 2021 has been withdrawn in view of claim amendments received 29 March 2021.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al., Bloch et al., and Sledge et al., as applied to claim 12 above, and further in view of Cutree (Cut a Tree into Groups of Data, 2011, R Documentation, Package stats, pg. 1; previously cited) in the Office action mailed 28 Jan. 2021 has been withdrawn in view of claim amendments received 29 March 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (A measure of DNA sequence similarity by Fourier Transform with applications on hierarchical clustering, 2014, Journal of Theoretical Biology, 359, pg. 18-28; previously cited) in view of Popic et al. (Fast and scalable inference of multi-sample cancer lineages, 2015, Genome Biology, 16(91), pg. 1-17; Pub. Date: 6 May 2015; previously cited) and Mchardy et al. (US 2011/0280907 A1; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1, 3, and 15, Yin et al. shows a method for clustering (i.e. identifying subpopulations) of DNA sequence data of species of primates (Abstract; Fig. 6) (i.e. constituents of at least on biological organism) comprising the following steps.
Yin et al. shows converting DNA sequence data (i.e. biological data) for consensus sequences from different primate species (i.e. biological data from a cohort of constituents of at least on biological organism) (Figure 6) into a set of vectors of discrete values (e.g. 0 or 1) (pg. 19, Col. 2, Par. 4).
Yin et al. shows performing a Discrete Fourier Transform (DFT) (i.e. frequency domain analysis) on the observed sequence data (e.g. the vector signals) to compile spectral properties of the data (pg. 20, Col. 1, Par. 1-3), wherein the spectral properties of the DNA sequence are associated with constituents (Figure 6).
Yin et al. shows constructing phylogenetic trees from a distance metric (i.e. a similarity measure comprising a distance measure) to the DFT spectral data (pg. 21, Col. 1, Par. 2-3) to identify clusters (i.e. subpopulations) of primates (Figure 8), wherein identifying the subpopulations involves constructing a phylogenetic tree composed of roots and nodes (i.e. a population tree composed of parent-child pairs) of the different species of primates (i.e. the constituents).
Yin et al. shows forming a distance index based on the DFT distance metric (e.g. the similarity metric) denoting the distances between the nodes (i.e. the parent-child pairs) in the phylogenetic tree (Figure 8, e.g. distances between nodes represented in tree, wherein a higher distance represents more dissimilarity).
Yin et al. shows displaying a phylogenetic tree (i.e. population tree) of the identified subpopulations, including the DFT similarity measure between each species (i.e. inter-subpopulation similarities and dissimilarities, given high distances represent dissimilarity and low distances represent similarity) (Fig. 8).
Regarding claims 2 and 4, Yin et al. shows the biological data is DNA sequence data (i.e. genomic data) (pg. 19, Col. 2, Par. 40; pg. 26, Col. 2, Par. 1).
Regarding claim 5, Yin et al. shows the spectral properties includes the power spectral density (pg. 20, Col. 1, Par. 1-2, eqn (2); Fig. 2).
Regarding claim 6, Yin et al. shows the biological data is DNA sequence data (i.e. genomic data) (pg. 19, Col. 2, Par. 40), wherein formulating the DNA sequence data includes formulating each position of the sequence (i.e. a region of the genome) as time domain data (pg. 18, Col. 2, Par. 4 to pg. 19, Col. 1, Par. 1).
Regarding claim 7, Yin et al. shows the generating the genomic data as a linear combination of the presence of particular nucleotides, including mutations (i.e. genomic events) (pg. 19, Col. 2, Par. 4; pg. 23, Col. 1, Par. 3; pg. 27, Col. 2, Par. 1).
Regarding claim 8, Yin et al. shows the genomic events are mutation data (pg. 23, Col. 1, Par. 3 to Col. 2, Par. 1; pg. 27, Col. 2, Par. 1; Fig. 2, e.g. number of point mutations).
Regarding claim 9, Yin et al. shows determining the power spectral density for each frequency, k, determined for each nucleotide position, n, including mutations (i.e. genomic event) (pg. 20, Col. 1, Par. 1-2, eqn (2); pg. 27, Col. 2, Par. 1; Fig. 2).

Yin et al. does not show the following limitations:
Regarding claims 1, 3, and 15, Yin et al. does not show generating a matrix comprising the set of discrete-time real valued vector signals that represent the cohort of the constituents of the at least one biological organism, wherein each column of the matrix comprises one of the discrete-time real valued vector signals and each row of the matrix comprises a region of a genome.. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Popic et al.
Regarding claims 1, 3, and 15, Yin et al. does not explicitly show constructing the population tree comprises: identifying one of said constituents that is closest to a root of the population tree; iteratively applying the one or more distance measures to each of the vector signals to determine a distance from the root of the population tree for each of the vector signals; and iteratively selecting, based on the determined distance from the root of the population tree, the parent-child pairs of said constituents. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Mchardy et al. 
Regarding claims 1 and 3, Yin et al. does not explicitly show the method is implemented by at least one hardware processor or a programmed computer (i.e. the vector signal formulation module, frequency domain analyzer, and subpopulation detection module) for performing the method, or that the data is stored in a storage medium. 
Regarding claim 15, Yin et al. does not explicitly show a computer-readable program, that when executed on a computer, enables the computer to perform the recited method.
Further regarding claims 1 and 15, Yin et al. does not explicitly show a user interface, coupled to the hardware processor in claim 1, for displaying the population tree. 
However, these limitations were obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Yin et al.

Regarding claims 1, 3, and 15, Popic et al. shows a method for identifying subpopulations within cancer samples (Abstract; Figure 1), which includes generating binary SNP profiles for a set of samples, partitioning the samples into groups, and then generating an n x s matrix for a group (i.e. a matrix representing biological data from a cohort), where n is the number of SNVs in the group and s is the number of represented samples, such that each column of the matrix represents the signal data for the n SNVs for sample s, and each row of the matrix represents a particular SNV (e.g. a region of the genome) (pg. 12, col. 2, para. 2).
Further regarding claims 1, 3, and 15, Mchardy et al. shows a method for building a phylogenetic tree from DNA sequence data (Abstract), which includes identifying a root node as the sequence associated with the earliest sampling date/time ([0059]; claim 3), adding edges from the root node to all other nodes (claim 3), weighting each edge with a distance derived from a distance matrix between the biological sequences represented by the nodes connected by the edge (i.e. applying the distance measures to each sequence/vector signal to determine a distance from the root to each other sequence/vector signal) (claim 3), and selecting for each node (i.e. iteratively selecting) the incoming edge with the lowest weight (e.g. lowest distance), which shows selecting the parent-child pairs based on the distance from the root of the tree (claim 4). Mchardy et al. further shows the disclosed method for building phylogenetic trees may identify a solution in at most quadratic time, which makes it applicable to larger datasets, and the inferred trees may be multifurcating instead of bifurcating, which is a more realistic representation of evolutionary relationships ([0032]).
Further regarding claims 1, 3, and 15, Yin et al. shows the method is implemented in MATLAB (pg. 21, Col. 1, Par. 2-3), includes constructing a phylogenetic tree, and shows benchmarking the processing time and memory resource of the method (pg. 27, Par. 2; Table 2), which requires a suitable computer with a processor, memory (i.e. a storage medium), and computer-readable medium storing instructions for performing the method and storing data for performing the method, in addition to a user interface for viewing the constructed phylogenetic tree.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the discrete-time real valued vector signals representing  biological data from a cohort of constituents of at least on biological organism shown by Yin et al. to have been stored in a matrix comprising the set of discrete-time valued vector signals, wherein each column of the matrix represents one of the discrete-time real valued vector signals and each row represents a region of a genome, as shown by Popic et al. (pg. 12, col. 2, para. 2; Table 1). The motivation would have been combining the prior art elements of the discrete-time real time vector signals of Yin et al. and the matrix of Popic et al.  to yield the predictable result of the discrete-time real time vector signals of Yin et al. being stored in a matrix, with each column corresponding to a different sample (i.e. vector signal) and each row corresponding to a different SNV (i.e. different region of a genome) given that storing the discrete-time real time vector signals of Yin et al. in a matrix would not have resulted in a change in the function of the discrete-time real time vector signals (e.g. as a distance measure between different DNA sequences, as shown by Yin et al. (pg. 20, col. 2, para. 4)) or a change in the function of a matrix (e.g. to store the data), and methods of generating a matrix of biological data are known in the art, as shown by Popic et al. Furthermore, one of ordinary skill in the art would have recognized the results of the combination were predictable given the vectors of DNA sequence data for different primate species (e.g. different samples) with a discrete value in each DNA position (e.g. different genomic positions) of Yin et al. (pg. 19, Col. 2, Par. 4) could be arranged in a matrix in the format described by Popic et al (e.g. each row corresponds to a position while each column corresponds to a sample), and this would predictably have resulted in the matrix described by Popic et al. containing the DNA vector signals of Yin et al.

It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Yin et al., to have constructed the phylogenetic tree according to the method shown by Mchardy et al., which includes identifying one of the constituents closest to a root of the population tree, iteratively applying one or more distance measures to each sequence to determine a distance from the root of the population tree for each sequence (e.g. each vector signal in Yin et al.), and iteratively selecting the parent-child pairs based on the determined distance (claims 3-4; [0059]). One of ordinary skill in the art would have been motivated to apply the method of McHardy et al. to the method of generating phylogenetic trees representing evolutionary relationships using large DNA sequences in Yin et al. (pg. 24, col. 2, para. 2 to pg. 25, col. 1, para. 1; Fig. 8; pg. 27, col. 1, para. 2)  to enable the generation of more realistic evolutionary relationships for phylogenetic trees of large datasets, as shown by Mchardy et al. ([0032]). This modification would have had a reasonable expectation of success because both Yin et al. and Mchardy et al. construct phylogenetic trees using DNA sequence information.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Yin et al. to be implemented by a computer including at least one hardware processor and stored on a computer-readable medium, to have stored the generated matrix in a storage medium, and to have displayed the population tree on a user interface coupled to the processor , as suggested by Yin et al. (pg. 21, Col. 1, Par. 2-3; pg. 27, Par. 2; Table 2). The motivation would have been combining prior art elements according to known methods to yield the predictable result of a computer implemented method, a computer-readable medium for performing the method, and a storage medium storing the generated matrix. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. Therefore, the invention is prima facie obvious.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al. and Mchardy et al., as applied to claim 3 above, and further in view of in view of Bloch et al. (US 2003/0097227 A1; cited in IDS; previously cited), and Sledge et al. (Finding the number of clusters in ordered dissimilarities, 2009, Soft Comput, 13, pg. 1125-1142; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 11, Yin et al. shows performing a clustering procedure similarity measures (i.e. dissimilarity indexes) to construct a phylogenetic tree (i.e. identify population subgroups) (pg. 21, Col. 1, Par. 2-3).
Regarding claim 12, Yin et al. shows the biological data is DNA sequence data (i.e. genomic data (Pg. 19, Col. 2, Par. 40), wherein generating the DNA sequence data includes formulating each position of the sequence (i.e. a region of the genome) in a vector (i.e. a linear combination of the genome regions) (pg. 19, Col. 2, Par. 4 to pg. 20, Col. 1, Par. 1). 
Further regarding claims 11, Yin et al. in view of Popic et al. and Mchardy et al., as applied to claim 3 above, does not show determining a total number of subpopulations by detecting a total number of distinct peaks of the dissimilarity index. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown Sledge et al.
Regarding claim 12, Yin et al. does not show performing a principal component analysis on the genomic data to obtain principal components, wherein said vector signals are composed of said principal components. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Bloch et al.
Regarding claim 11, Sledge et al. shows a method for identifying a number of clusters for clustering methods (Abstract), which includes determining a number of clusters (i.e. a number of subpopulations) by representing dissimilarity metrics as histograms and detecting the number of peaks in the histogram (pg. 1131, Col. 2, Par. 2-3) and then partitioning the data into the determined number of clusters (pg. 2009, Col. 2, Par. 1). Sledge et al. further shows using the cluster count extraction has the potential to replace the need for human interpretation of the number of clusters (pg. 1141, Col. 2, Par. 2).
Regarding claim 12, Bloch et al. shows a method for classifying biological elements into functional families (i.e. subgroups) (Abstract), which includes using principal component analysis (PCA) on vectors comprising numeric representations of sequence data to reduce the dimensionality of the vectors before performing a data transformation ([0045]-[0047];[0050];[0083];[0088]-[0089]; FIGURE 5, #25), thereby obtaining vectors composed of the principal components. Bloch et al. further shows this reduction preserves functionally important features and is useful when dealing with a large database of indices ([0088]).
It would have been further prima facie obvious to have modified the clustering method, shown by Lin et al., to have determined the number of clusters (i.e. subpopulations) by detecting a number of peaks of the dissimilarity index, as shown by Sledge et al. (pg. 1131, Col. 2, Par. 2-3), on the spectral properties shown by Yin et al.. The motivation would have been to replace the need for human interpretation of the number of clusters, as shown by Sledge et al. (pg. 1141, Col. 2, Par. 2). This modification would have had a reasonable expectation of success because Sledge et al. further shows the cluster identification method is domain independent and does not care if the objects are human gene sequences, measurements of iris petals, or the voting records of Congressmen (pg. 1127, Col. 1, Par. 2; Fig. 5 and pg. 1127, Col. 1, Par. 4, e.g. the grayscale intensity corresponds to dissimilarity values), and Yin et al. discloses uses a clustering method to identify groups within biological data (pg. 21, col. 1, para. 3).
It would have been further prima facie obvious to have performed a principal component analysis on the vector of genomic data, shown by Yin et al., to obtain principal components denoting the linear combinations of genome regions, shown by Yin et al., and vector signals composed of said principal components, as shown by Bloch et al. ([0045]-[0047];[0050];[0088]-[0089]; FIGURE 5, #25). The motivation would have been to preserve functionally important features of the data while reducing the dimensionality of the dataset when dealing with a large database of indices, as shown by Bloch et al. ([0088]). This modification would have had a reasonable expectation of success because both Yin et al. and Bloch et al. utilize vectors of numeric representations of biological data to determine subgroups within the biological data. Therefore, the invention is prima facie obvious.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al., Mchardy et al., Bloch et al., and Sledge et al., as applied to claim 12 above, and further in view of Cutree (Cut a Tree into Groups of Data, 2011, R Documentation, Package stats, pg. 1; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 13, Yin et al. shows the clustering procedure is performed on DFT similarity measures (i.e. the spectral properties) (pg. 21, Col. 1, Par. 2-3).
Regarding claim 13, Yin et al in view of Popic et al., Mchardy et al., Bloch et al., and Sledge et al., as applied to claim 12 above,  does not show employing said total number of distinct peaks as a height cutoff for the clustering procedure corresponding to the total number of subpopulations. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Cutree.
Further regarding claim 13, Yin et al in view of Popic et al., Bloch et al., and Sledge et al., as applied to claim 12 above, does not show performing the clustering procedure on a combination of said vector signals and said spectral properties. 
However, performing the clustering procedure on a combination of the vector signals and spectral properties is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to performing the clustering procedure on the spectral properties determined from the vector signals, as shown by Yin et al. (pg. 19, Col. 2, Par. 4 to pg. 20, Col. 1, Par. 3; pg. 21, Col. 1, Par. 2-3). Therefore, performing the clustering procedure on the spectral properties determined from the vector signals, shown by Yin et al., would perform equally as well in identifying subpopulations of constituents of biological organisms, and such a modification fails to patentably distinguish over Yin et al.
Regarding claim 13, Cutree shows a method for cutting trees generated by a clustering procedure at a given height by taking as input the desired number of groups, k, corresponding to the number of group memberships (i.e. subgroups)(pg. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clustering procedure and tree construction shown by Yin et al. to have employed the total number of peaks of the dissimilarity index corresponding to the number of subpopulations shown by Sledge et al., as a height cutoff, as shown by Cutree et al. (pg. 1). The motivation would have been applying the known technique of cutting a tree generated by a clustering method to yield the desired number of subgroups, as shown by Cutree et al. (pg. 1) to the phylogenetic tree constructed by a clustering procedure of Yin et al. (pg. 21, col. 1, para. 3; Fig. 8) and the number of subgroups determined using distinct peaks of Sledge et al. (pg. 1131, Col. 2, Par. 2-3), given these values are used as input into the method of Cutree (pg. 1, e.g. inputs of tree, and k desired groups), to have yielded the predictable result of a phylogenetic tree containing the determined number of subgroups, thus resulting in an improved phylogenetic tree with the appropriate number of subgroups. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 29 March 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Yin et al. does not disclose the limitation of “generating a matrix”, as previously presented, and that Popic et al. fails to teach or suggest a matrix comprising “one of the discrete-time real valued vector signals and each row of the matrix comprises a region of the genome”, as currently claimed, because Popic et al. instead discloses a variant allele frequency matrix of size n x s, where n is the number of SSNVs and s is the number of represented samples, and thus the Popic matrix does not disclose rows representing genomic regions as claimed (Applicant’s remarks at pg. 11, para. 3-4 to pg. 12, para. 1).
This argument is not persuasive. Popic et al. discloses an n x s matrix, where n is the number of SSNVs (i.e. somatic single nucleotide variants) and s is the number of samples (pg. 12, col. 2, para. 2; Figure 1, e.g. each sample has a value for each SNV); thus, each row of the matrix in Popic et al. represents an single nucleotide variant, where each single nucleotide variant represents a different position (i.e. region) of a genome, and each column represents the sequencing data for a particular sample across all variants (e.g. corresponding to the real valued vector signals, or the sequencing information, of Yin et al.). That is, the broadest reasonable interpretation of “a region of a genome” includes a single nucleotide variant (i.e. a single position of a genome), given a single position in a genome is also a region of the genome. Therefore, Popic et al. shows the claimed limitation.

Applicant remarks that the additional references applied to support the rejections of select dependent claims do not cure the deficiencies of Yin and Popic, nor are they relied upon in that capacity (Applicant’s remarks at pg. 12, para. 2).
This argument is not persuasive for the same reasons discussed above regarding Popic et al.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631